 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 652Iroquois Foundry Systems, Inc. and Teamsters Local Union No. 529 a/w International Brotherhood of Teamsters, AFLŒCIO. Case 3ŒCAŒ20760 February 17, 1999DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On August 19, 1998, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Iroquois Foundry Systems, Inc., Waverly, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Elizabeth Mattimore, Esq., for the General Counsel. Richard Perhacs and Mark Kuhar, Esqs. (Knox, McLaughlin, Gorhall & Sennett),  for the Respondent. James N. McCauley, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE JOEL P. BIBLOWITZ, Administrative Law Judge. This case was heard by me on May 27, 1998, in Elmira, New York. The complaint, which issued on December 17, 1997, and was based on an unfair labor practice charge and an amended charge that were filed on June 23 and November 24, 1997, by Teamsters Local Union No. 529, affiliated with International Brotherhood of Teamsters, AFLŒCIO (the Union) alleges that Iroquois Foundry Systems, Inc. (the Respondent) violated Section 8(a)(1) and (3) of the Act by informing an employee that he had been terminated because of his union activity, and by discharg-ing employee David Rae on about December 26, 1996,1 and by refusing to allow Rae to retract his alleged voluntary quit. It is alleged that the Respondent engaged in this activity because of Rae™s union activity.                                                                                                                      1 In finding that the General Counsel established antiunion animus on the part of the Respondent, Members Hurtgen and Brame do not rely on the fact that the Respondent™s operations manager decided that a safety incident of December 12, involving employee David Rae, should be a warning and a suspension, rather than a memorandum to Rae™s file. 2 The Respondent failed to produce subpoenaed records regarding employees who left its employ and then attempted to return to work.  We agree with the judge that the Respondent had ample opportunity to produce the records at trial. The judge found that the failure to produce the documents justified an adverse inference that if such evidence had been produced, it would have been unfavorable to the Respondent. Members Hurtgen and Brame  find it unnecessary to rely on the adverse inference drawn by the judge.  Rather, they find that the Respondent did not rebut the Gen-eral Counsel™s prima facie case. FINDINGS OF FACT I.  JURISDICTION The Respondent admits, and I find, that it has been engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  LABOR ORGANIZATION STATUS The Respondent admits, and I find, that the Union has been a labor organization within the meaning of Section 2(5) of the Act. III.  THE FACTS It is alleged that the termination of Rae™s employment by the Respondent, on December 26, violated Section 8(a)(1) and (3) of the Act. The complaint alleges both that the Respondent discharged him on that day and, in addition, alleges that the Respondent refused to allow him to retract what it asserts was a voluntary quit by Rae 2 days earlier. The latter allegation has more support from the record herein. On December 24 Rae walked off the job allegedly as a result of a personal tragedy, the death of his brother in a house fire and/or the receipt of a warning for a safety violation. Respondent admits that it re-fused to reinstate Rae to his employment, but not because of his activities on behalf of the Union. Rather, Respondent defends that its employment manual provides that leaving work without prior permission is considered a voluntary quit, and its long-standing policy is not to reinstate such employees.   The Union filed a petition herein on September 9; at the elec-tion conducted on October 24, the Union did not receive a ma-jority of the valid votes counted. The Union, however, filed objections to the election and on December 26 a complaint issued consolidated with the objections that were filed by the Union. On February 11, 1997, the parties entered into a settle-ment agreement providing, inter alia, that the Respondent would recognize and bargain with the Union.  Rae was employed by the Respondent as a furnace operator on the 1:30 to 10 a.m. shift. He has been employed by the Re-spondent since 1990. There was testimony about statements and actions by agents of the Respondent that would normally be alleged as 8(a)(1) violations. However, because of the settle-ment entered into by the parties this testimony is relevant herein only to establish union animus on the part of the Re-spondent to support the 8(a)(3) allegation herein. Kenneth Miller, who had been employed by the Respondent as the quality control manager (and, admittedly a supervisor and agent of the Respondent) until October 1997 testified that at management meetings held at the facility prior to the elec-tion, Tom Kisloski, Respondent™s operations manager and the top man at the facility, told those present that if the Union came in they would close the facility. After the election, Kisloski told his supervisory staff that the Respondent wanted to ﬁpurgeﬂ the union supporters out of the company because they did not want to go through another union campaign in a year. Kisloski testi-fied that at management meetings after the election he did say that he did not want to go through another union campaign  1 Unless indicated otherwise, all dates referred to here relate to the year 1996.  327 NLRB No. 129  IROQUOIS FOUNDRY SYSTEMS 653because it was too disruptive, but he never said anything about 
purging employees. Employee Robert
 Birks testified that on the 
day before the election, he and Jeff Jones, the maintenance 
superintendent, and admitted supervisor and agent of he Re-
spondent, were outside the plant, when Jones pointed to an 
Agway facility across the street that had closed, and said: 
ﬁWhen you go to vote tomorrow, this is what happens when a 
union comes in.ﬂ Employee Joseph Hall testified that in about 
late Summer of 1996 Kisloski a
pproached him and said that 
somebody told him that he was the one ﬁthat started this Union 
bullshit.ﬂ Hall denied it. Employee Elliot Timm testified that in 
about September, during a meeting with employees about the 
union campaign, Kisloski said th
at the Respondent had a loan 
program for the employees if th
ey needed money, but it would 
stop if the Union won the election.  
Rae testified that on the day that the petition arrived at the 
plant, his two supervisors, Gary
 Frantz and George Braunbeck, 
shift supervisors, and admitted 
supervisors and agents of the 
Respondent, came to where he was working and told him that 
the Union had filed a petition 
and that Marty Hall, Respon-
dent™s owner, would close the facility and would never let a 
union in there. On about the following day, Frantz again ap-
proached him while he was working and said that Hall would 
close the facility before he w
ould have a union in the shop. 
Later that week Rae overheard Ed
 Henry, Coreroom Supervisor 
and admitted supervisor and agen
t of the Respondent, tell some 
employees in his department that
 Hall would close the facility 
before he would let the Union in. Rae testified further that the 

Respondent, by Kisloski, conducted
 five or six meetings with 
the employees at the facility prior to the election. At either the 
first or second meeting, he said th
at if they had to bargain with 
the Union the employees start from zero and might lose every-

thing and might get something back. At the final preelection 
meeting, Kisloski told the em
ployees that the Respondent was 
starting a loan program; he had never previously heard of such 

a benefit.  
Counsel for the General Couns
el introduced additional evi-
dence of alleged Union animus in
volving a delay in the setup of 
a core machine at the plant. Birks, who had been employed by 
the Respondent as an electrician, testified that about a year 
before the union petition was filed he heard that Respondent 
was purchasing a core machine that would cost about $750,000 
and would produce enough cores to keep the plant operating. 
The principal part of the mach
ine was delivered about the time 
that the petition was filed. He began installing the machine in 
the beginning of  September a
nd devoted all his available time to it. On about the day that the union petition arrived at the 
plant Jones told him to stop working on the core machine, be-
cause if the Union won the election, the plant would close and 
the machine would be removed. In 
addition, he was told that all 
special projects at the plant were on hold until after the elec-
tion, because the money that was to be used for these special 
projects would be used for the antiunion campaign and the 
company™s lawyers. After the election, he resumed the installa-
tion of the core machine. Joseph 
Hall, who is employed by the 
Respondent as a maintenance em
ployee, testified that both 
Jones, his supervisor, and Kisloski
 have said in meetings that 
money spent to install the core machine would be better spent 
educating the employees about th
e Union. Timm testified that 
at a meeting in about July, Kisl
oski told the employees of the 
core machine and how great it was. The machine was delivered 
just before the union petition and at the next meeting, Kisloski 
told the employees that installation of the machine was on hold 
and the money was being spent on lawyers™ fees. Right after the 
election, installation of the core machine resumed. Rae testified 
that he asked Kisloski why inst
allation of the core machine had 
stopped; ﬁHe said that we needed an education more than we 

needed the core machine at the time.ﬂ 
Admittedly, the Respondent knew that Rae was an active un-
ion supporter. Beginning in Sept
ember, he wore ﬁVote Team-
sterﬂ pins and hats to work every day and he was a union ob-

server at the election. However, there is no evidence of any 
8(a)(1) activity that was directed solely at him and his employ-
ment status. Rae, who was on the safety committee at the facility, was 
written up on a number of occasions for safety violations or 
perceived safety violations. The 
first one occurred in September 
1994. On that day there was a large pile of chips (shavings from 
the cast iron castings) at the furnace. Two supervisors came by 
and said hello. Rae jumped onto the pile of chips and said: 
ﬁHere™s something you don™t see every day.ﬂ He was written up 
for a safety violation because of
 that incident. In January 1995 
he received a warning for res
ponding ﬁin a hostile mannerﬂ to a 
comment made by a supervisor. The next writeup he received 
for a safety violation was a memorandum dated September 17 
for an incident that occurred on September 11. Employees in 
his job classification are required 
to wear dark safety glasses 
because the burning iron is so bright. On that day, Rae lifted the 
safety glasses away from his eyes for a short time ﬁto see what 
was going onﬂ and Braunbeck sa
w him and wrote him up for the safety violation. The next
 writeup was a memorandum that 
was issued to Rae on November 6 for a situation that occurred 
the prior day. This memorandum states: 
 On 11Œ5Œ96 Iroquois Foundry Systems implemented a 
safety program to protect our employees from any future 
injuries that may occur. It is mandatory that our iron pour-
ers and melt deck operators are to wear hard hats and face 
shields at all times when pouring iron or while on melt 
deck. Dave had questioned why we had implemented this 
safety program. After explai
ning to Dave that we are 
working towards improving our compensation insurance 
costs, Dave became more understanding and agreed to wear the safety equipment 
we had issued to him.  
Dave had stated when using 
plastic face shields when 
slacking the furnace, the face shields melt down. 
Note: Supervisor has orde
red new steel mesh face 
shields to correct this problem. 
 Rae testified that he had never previously heard of the rule 
requiring the furnace operators to wear the hard hat and safety 
glasses, and he spoke to Braunbeck about it. He complained 
that the glasses melted in the heat at the furnace and Braunbeck 
said that the Respondent would 
order steel mesh
 glasses.  
Rae received a warning slip for an incident that occurred on 
November 12. The warning states that Braunbeck and Frantz 
saw Rae operating his furnace w
ithout his hard hat and face 
shield. The warning states further: ﬁDave has received two 
memorandums pertaining to the prope
r use of safety equipment. 
If this incident occurs again 
Dave will receive a second warn-
ing and possibly a 1Œ3 day suspension.ﬂ under employee™s 
comments, the warning states: 
 Employee refused to sign. Dave stated to Gary Frantz and 
myself that we are making his j
ob intolerable to the point that 
he might have to quit.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 654 Rae testified that he lifted up the darkened face shield so that he 
could see better. He was afraid that he could trip over the rebar 
and fall into the furnace because it was difficult to see with the 
face shield down. Additionally, he
 testified that he did not tell 
Braunbeck and Frantz that he might have to quit; he said that 
they were trying to make him quit.  
Due to mechanical and furnace problems, the facility ceased 
operations for about 9 days, 
resuming operation on about De-
cember 21. Additionally on Decembe
r 21, Rae™s brother died in 
a fire. On that same day, after investigating the scene of the 
fire, Rae received  call from Mike Evans, the supervisor of the 
melt deck at the facility, telling him that the furnace was re-
paired and asking if he could return to work that night. Rae said 
that he had a personal problem, but would be in at about mid-
night that evening, and he repo
rted for work shortly before 
midnight, December 21/22 and worked until about noon on 

December 22, slowly warming the furnace. He reported for his 
regular shift at 1:30 a.m. on the next day, December 23, and 
worked the entire shift. He reported to work on his regular shift 
on December 24 and everything went normally until about 8 
a.m., when Braunbeck told him that Frantz wanted to speak to 
him. When he got to Frantz™ office, Frantz handed him a warn-
ing slip for an incident that allegedly occurred on December 12. 
It says that it is
 his second written warning and states: 
 Safety ViolationŠon 12/12/96 Dave was observed by Jeff 
Jones filling a ladle of iron without the use of the proper 
safety equipment that has been provided for his safety. 
 Under ﬁSuggested corrective acti
onﬂ it states: ﬁDave has re-
ceived two memorandums [sic] and one written warning per-
taining to safety. This bei
ng Dave™s 2nd written warning 4th 
offense pertaining to safety, Dave will receive a 3 day suspen-
sion days off.ﬂ Rae testified that upon reading this warning, he 
became ﬁvery distraughtﬂ and it put him ﬁover the edge . . . 
trying to figure why these guys are trying to give me such a 

hard time for . . . nothing that 
was serious.ﬂ Rae then said: 
ﬁGary, that™s all I need to knowﬂ 
and started to walk out; Frantz 
asked him if he wanted to talk about it, and Rae said, ﬁNo, I 
don™t want to talk about it. I™m sick of Jeff Jones™ shit.ﬂ After 
leaving Frantz™ office, he realized that in his state of mind and 
condition he should not work: ﬁI know that if . . . you™re in that 
kind of position you can™t work because it™s not safe.ﬂ After 
thinking it over further, he decide
d that he as too upset to work 
and went to tell Frantz that he 
was leaving. When he could not 
locate him, he told Audie Fisher, a production supervisor, to tell 
Frantz and Braunbeck that he wa
s distraught over his brother™s 
death and was ﬁsick and tiredﬂ of the way the Respondent was 

operating the facility regarding his 3-day suspension and was so 
upset that he had to leave. Fish
er did not respond, and Rae left. 
After leaving the facility, Rae went to the home of Doug Den-

nis, a union representative, and 
told him what happened. Den-nis told him to go back to work because the Respondent could 
say that he quit.  
December 25 was a holiday, and Rae reported for work at 
about 1 a.m. on December 26, but he could not find his time-
card. When he asked Frantz for his timecard, Frantz said that 
they have a problem: ﬁBecause you left the 24th without per-
mission, it was considered that 
you voluntarily 
quit.ﬂ Rae said 
that he had not quit, and Frantz told him to return at 10 to talk 

to Kisloski about it. At about that time, Rae met with Kisloski, Frantz, Braunbeck and some of 
the supervisors. He testified 
that Kisloki said that they felt 
that he left work without permis-
sion. Rae said that he was distraught over his brother™s death, 
that he tried to find Frantz to tell him that he was leaving, but 
did tell Fisher (who was at the meeting) and he asked to be 
allowed to return. He was told that they would discuss it and 
get back to him with an answer. About 45 minutes later he was 
called back into the room with the same people. Kisloski said: 
 We™ve discussed this and we decided that we are going to go 
by the book because you have complained about double stan-
dards so we™re going . . . to show you that we don™t practice 
double standards here, and we™re going to go by the book
2 and consider that you voluntarily quit, so you are terminated. 
 Fisher testified that on December 24 he was seated at a table 

outside of Frantz™ office; Rae ca
me out of Frantz™ office and 
said: ﬁI™m sick of Jeff Jones™ bu
llshitﬂ and left the area. About 

10 or 15 minutes later, Rae returned to the area and asked 
Fisher where Frantz and Braunbeck were and Fisher told him 
that they had gone back to the production floor. Rae, who ap-
peared to be upset, then said to Fisher: ﬁWell, if you see him 
tell him that I was distraught, 
not because of my brother™s 
death, but because of the way th
is fucking place is being man-
aged.ﬂ  
Kisloski was the principal witness testifying in support of the 
Respondent™s decision not to allow Rae to return to work on 

December 26. Counsel for the Respondent commenced his 
questions to Kisloski on this subject by asking him if there had 
been incidents at the facility involving employees other than 
Rae who had left without permissi
on and attempted to return to 
the Respondent™s employ. Counsel
 for the General Counsel and 
counsel for the Charging Party obj
ected to this line of testi-
mony because the Respondent 
had not complied with a sub-poena request for this informat
ion. The Respondent defended 
that it did not have an adequate opportunity in which to re-

spond. Paragraph 9(b) of the General Counsel™s subpoena, 
which requested information re
garding employees who left 
Respondent™s employ and subse
quently attempted to return, 
was mailed on May 13, 1998, and 
received by the Respondent 
on Friday, May 15, 1998. Counsel for the Respondent received 

a copy of the subpoena on Monday, May 18, 1998. The trial 
herein took place on Wednesday, May 27; Monday, May 25, 
1998, was a holiday, Memorial Day. Counsel for the Respon-
dent defended the noncompliance with the subpoena on the 
ground that the Respondent did not have an adequate opportu-
nity to collect the requested documents. He stated that there 
were approximately 600 personnel 
files and only 2 office em-
ployees available to find and collect these documents. After 

arguments by all parties, I found that the Respondent had 12 
calendar days or 7 working days 
to locate this information. 
Even if there were only two office employees who could exam-
ine these files (and the Respondent never explained why it 
could not temporarily assign one 
or more other individuals to 
assist them) each employee woul
d have to inspect only about 
20 files daily for all to be inspected, and this could be done 
simply as they would only have to look to see if there was a 
memo in the file stating that the employee had left Respon-
dent™s employ without permission and subsequently attempted 
to return. Having found that the Respondent could have com-
plied with the subpoena, I did not allow Kisloski to testify 
                                                          
 2 Respondent™s Employment Guidelines and Procedures Manual, 
which Rae signed as having receive
d on January 2, 1995, provides: 
ﬁLeaving Company premises during working hours
 without permission 
of a Supervisor. This behavior is considered a voluntary quit. 
 IROQUOIS FOUNDRY SYSTEMS 655about the information covered by the subpoena under
 Bannon 
Mills, Inc.,
 146 NLRB 611, 633. However, as the subpoena 
only covered the time period Augus
t 1 to the present time, I, 
reluctantly, permitted Kisloski to testify about situations that 
may have occurred prior to August 1. 
Kisloki testified that since about 1993, about 20 percent of 
the employees who walked out 
without prior notification at-tempted to return. He estimated this number to be about 30. He 

did not rehire any of these i
ndividuals because it was against their policy as set forth in the manual. When he and the other 
supervisors met with Rae at his request on December 26, Rae 
said that the Union was at the facility because of the double 
standard that was, at times, employed in the shop. After Rae 
left, they caucused for about 5 
minutes. It was Kisloski™s deci-sion not to reinstate him solely because he was in violation of 

the Respondent™s manual. It ha
d nothing to do with his union 
activities. When Rae returned to the meeting, he told Rae that 

he could not be reinstated because that would create a ﬁdouble 
standardﬂ as Rae had referred to in his defense. Kisloski did not 
say that they were ﬁgoing by the book.ﬂ  
The events of December 24 and 26 resulted from the warn-
ing that Jones issued to Rae for the events of December 12. The 
evidence establishes that Rae did not receive it until December 
24 because of the plant shutdown due to difficulties with the 
furnace. Jones testified that on December 12, he observed Rae 
performing certain work without having his visor down over his 
face as is required by the plant™s rules. He approached Rae and 
told him that he was in violation of the plant™s safety rules be-
cause he was not using the protec
tive visor; Rae asked him if he 
had anything ﬁfucking better to doﬂ than to harass him. Jones 
said: ﬁDave, don™t talk to me that way.ﬂ Rae said: ﬁOkay. I 
won™t talk to you at all,ﬂ and Jones said, ﬁDon™t talk to me like 
that either. I™m trying to tell you that you™re in direct violation 
of safety rule, and I want you to put the visor down, and that™s 
that.ﬂ Rae then put his visor down and Jones reported the inci-
dent to Kisloski. Whereas Jones was going to write a memo to 
the file about the incident, Kisloski made the decision to make 
it a warning. Rae testified that the incident described in the 
warning occurred shortly before the end of his shift, which was 
a period when the first shift employees are arriving and the 
individual who operates the furn
ace often questions him about 
anything that he needs to know or do. On the day in question, 
as he was taking the last ladle or
 two of iron out of the furnace, 
the laborer asked him a question, and Rae lifted up his mask so 

that he could see and speak to hi
m. As he did this, he noticed 
Jones looking at him from his office.  
An incident occurred in March 1997 where Rae accidentally 
met Miller in a nearby town. In 
the course of their conversation, 
Miller is alleged to have made some statements that are the sole 
support for the 8(a)(1) allegation herein, and are alleged to 
support the General Counsel™s 8(a
)(3) allegation herein. Miller, 
the quality control manager, wo
rked for the Respondent for 
about 9 years until October 1997, when he left Respondent for 
a better job elsewhere. 
Miller™s testimony a
bout this meeting is 
difficult to follow and is genera
lly unreliable. On the other 
hand, Rae™s testimony about this 
meeting is straightforward and 
direct. He testified that he was driving to Corning, New York, 
for an unemployment hearing with the Respondent and he saw 
Miller. When they both stopped at a traffic light, Rae motioned 
to him to pull off the road and talk, and Miller did so. Rae told 
Miller that he was going to the unemployment hearing and ﬁI 
wondered if he thought that . . . I was let go because of the 
union stuffﬂ and asked if he would be a witness for him. Miller 
hesitated and said that he wasn™t there and would not go to 
court for Rae because he could lose his job. But Miller also 
said, ﬁsomething to the effect if
 the right person asked the right 
people the right question that he™d have to say yes, that you 

were let go because of union activity.ﬂ That was the extent of 
the conversation. Miller™s testim
ony about this meeting is diffi-
cult to follow. In answer to que
stions from counsel for the Gen-eral Counsel, Miller testified that they met by chance and Rae 

asked if he would be a witness for him at a hearing, which 
Miller assumed was the unemployment hearing. He was next 
asked:  Q. Did you respond to his request? 
A. I don™t think it, it in as far as saying I would testify, 
no. Rae then said something about being fired because of 
his Union activity. He was asked: 
Q. And what did you say? 
A. Nothing there that I can remember. 
Q. Okay. And did you make any statement to Mr. Rae 
about a question that could be asked? 
A. He hadŠwell, Dave, like 
I say, raised the question 
about his union activity. And I made the statement he™d 
just have toŠdirect questions would have to be asked. 
Q. Can you recall to the best of your ability what you 
said to him? 
A. Not really. It™sŠI mean it™s been so long. 
 Miller was then shown a statement about this meeting that he 
apparently signed for Kisloski. He
 testified that he remembers 
talking to Kisloski about the meeting, but could not specifically 

recall the statement, although he recognized his signature. In 
answers to questions from counsel for the Respondent, Miller 
testified that at the meeting with Rae, Rae told him that he was 
treated unfairly because of his union activity, and Miller never 
said that he was not taken back because of his union activity. 
What he said was that Rae would ﬁjust have to ask the right 
questions.ﬂ Miller was then shown the statement that he gave to 
Kisloski, which states that he gave Rae directions to the unem-
ployment hearing, but that 
ﬁNo other comments were ex-
changed, and the subject of Rae™s departure from company 

employment was not discussed.
ﬂ His testimony about this 
statement and the affidavit he gave to the Board where he said: 
ﬁI told him that if the right question was asked I would an-
swer,ﬂ is so disjointed and confusing as to be worth no further 
comments. However, Miller did respond clearly and directly to 
the following questions from counsel for the Respondent: 
 Q. When you were at Iroquois Foundry, you were not 
Mr. Rae™s supervisor, were you? 
A. No. 
Q. Okay. When the decision 
was made to treat him as 
having quit or abandoned his employment and not hire 
him back, you were not part of that decision? 
A. No. 
Q. Did you ever discuss that decision with Tom Kis-
loski or any other supervisor? 
A. No, not that part of it. 
Q. Okay. So you would have
 no firsthand knowledge, 
would you of any aspect of the decision not to reinstate 
Mr. Rae; is that correct? 
A. Right . . . Well, I wasn™t
 part of the decision mak-
ing.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656 Another bit of tangential testimony concerned the alleged 
termination and subsequent rehiring of an employee named 
Leslie Porter who was engaged in an altercation requiring po-
lice assistance with one of Re
spondent™s vice pr
esidents. Rae testified that Porter first returned to the facility about a month 
after the altercation; ﬁHe™s like a computer consultant I believe. 
Comes in and helps the computer system.ﬂ Prior to the alterca-
tion he was at the facility on a da
ily basis; afterward, he was 
there less than 1 day a month, working on the computers, al-
though he does not believe that he is an employee of the Re-
spondent. Kisloski testified that pr
ior to the altercation, Porter 
was an employee of a sister company, Iroquois Tool, and 
worked at a different building 
than the Respondent. At the pre-
sent time, he is not an employee of the Respondent. He owns 
his own company that they use for computer repair. On rebut-
tal, Rae testified that in about
 September, whil
e he and some other employees were sitting in an office at the facility waiting 
for their pay checks, he noticed an attendance book on the desk 
and he opened it and saw Porter
™s name with a notation: ﬁRe-
hire 8/14/96.ﬂ  
IV. ANALYSIS 
The initial allegation herein is
 that the Respondent violated 
Section 8(a)(1) of the Act when Miller informed Rae that he 
had been terminated because of
 his union activity. Under dif-
ferent circumstances this could 
have been a violation as it oc-
curred in March 1997 and Miller remained a supervisor and 
agent of the Respondent until about October 1997. As stated 
above, Miller™s testimony about th
e meeting is so unreliable as 
to be totally disregarded. Rae testified that Miller told him  

ﬁsomething to the effect if the 
right person asked the right peo-
ple the right question that he™d have to say yes that you were let 

go because of the union.ﬂ Conjectu
re such as this should not be 
the sole basis for a violation. Further lacking in believability is 

how Miller could have made this statement (or how Rae could 

have believed it) when he had absolutely nothing to do with the 
Respondent™s decision not to take Rae back on December 26 as 
Rae knew. I therefore recommend that this 8(a)(1) allegation be 
dismissed. 
The sole remaining issue is whether the Respondent™s refusal 
to allow Rae to return to work on December 26 violates the 
Act. Under 
Wright Line, 251 NLRB 1083 (1980), the General 
Counsel has the initial burden to
 establish a prima facie case 
sufficient to support the inference that the individual™s pro-
tected conduct was a ﬁmotivati
ng factorﬂ in the employer™s 
decision to terminate him. If the General Counsel has satisfied 
this requirement, the burden then shifts to the employer to es-
tablish that the employee would have been discharged ﬁeven in 
the absence of the protected conduct.ﬂ Counsel for the General 
Counsel has clearly sustained he
r initial burden herein. Rae was 
an active union supporter and the Respondent was aware of his 
actions. Additionally, counsel fo
r the General Counsel has es-
tablished union animus through s
ubstantial credible testimony 
of numerous threats to close th
e facility if the Union won the 
election as well as similar credible evidence that the Respon-
dent delayed the installation of the core machine because of the 
union activity at the plant. Finally, the fact that Kisloski de-
cided that the incident of December 12 should be a warning and 
a suspension, rather than a memorandum to Rae™s file as was 
the intent of Jones, further s
upports the argument that the Re-spondent™s union animus 
extended to Rae.  
The final issue therefore is whether the Respondent has satis-
fied its burden that it would not have allowed Rae to return to 
employment on December 26 even absent his union activity. I 
find that it has not. Initially it should be noted that there were 
extenuating circumstances herein so that nobody would have 
blamed the Respondent for exhibiting some flexibility in rein-
stating Rae. His brother had died
 a few days earlier and, since 
December 25 was a holiday, he was not absent for a full work-
day. More importantly, because 
the Respondent did not comply 
with the subpoena as discussed 
above, the sole evidence sup-
porting its defense herein is Kisl
oski™s testimony that, prior to 
August 1, the Respondent did not rehire any of the approxi-
mately 30 employees who walked 
out and attempted to return. I 
found this testimony incredible
 and unconvincing. All the par-
ties were well aware of the fact that the principal issue herein 
was the lawfulness of the Responde
nt™s refusal to permit Rae to 
return to employment on December 26, 2 days after he had 
walked out. The importance of this issue apparently motivated 
the General Counsel to subpoena the Respondent™s records of 
employees who left its employ and then attempted to return in 
order to determine whether there was disparate treatment in 
Respondent™s refusal to permit him to return on December 26. 
As discussed above, I have found that 12 calendar days and 7 
working days was adequate time 
for the Respondent to compile these documents. In addition to 
foreclosing Kisloski from testi-
fying about this subject, I find th
at the Respondent™s failure to  
produce these documents, the be
st evidence of the Respon-
dent™s past practice in treating employees who attempted to 
return to the Respondent™s employ, 
justifies an inference that if 
such evidence had been produced,
 it would have been unfavor-
able to the Respondent. 
J. Huzinga Cartage Co, Inc.
, 298 
NLRB 965, 970. In 
NLRB v. Shelby Memorial Hospital Asso-
ciation, 1 F.3d 550, 563 (7th Cir. 1993), the Court stated: ﬁThe 
failure of an employer to produc
e relevant evidence particularly 
within its control allows the Board to draw an adverse inference 
that such evidence would not be favorable to it.ﬂ This rule is 

even more applicable herein because the Respondent failed to 
produce the evidence pursuant to a subpoena. In 
Auto Workers 
v. NLRB, 
459 F.2d 1329 at 1338 (D.C. Cir. 1972), the court 
stated: 
 The reason why existence of a su
bpoena strengthens the force 
of an inference should be obvious. If a party insists on with-
holding evidence even in the f
ace of a subpoena requiring its 
production, it can hardly be doubted he has some good reason 
for his insistence on suppression. Human experience indicates 
that the most likely reason for this insistence is that the evi-
dence will be unfavorable to 
the cause of the suppressing 
party. 
 Because I have discredited Kisloski™s testimony regarding Re-

spondent™s experience with employees who left its employ and 
attempted to return, and would apply an adverse inference to 
the Respondent™s failure to pr
oduce the subpoenaed documents 
on the subject (pars. 9(b) and 10 of the subpoena), I find that 
the Respondent has not satisfied its burden under 
Wright Line. I therefore find that the Respondent
™s refusal to permit Rae to 
return to its employ on December 
26 violates Section 8(a)(3) of 
the Act. 
CONCLUSIONS OF LAW 
1. The Respondent has been engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 
 IROQUOIS FOUNDRY SYSTEMS 6572. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent did not violate Section 8(a)(1) of the Act 
as alleged in the complaint. 
4. By refusing to permit employ
ee David Rae to return to 
work on December 26, 1996, the Respondent violated Section 
8(a)(1) and (3) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it be ordered to 
cease and desist therefrom and to take certain affirmative action 
designed to effectuate the policies of the Act. As I have found 
that the Respondent unlawfully refused to reinstate Rae upon 
his request on December 26, 1996, I shall recommend that the 
Respondent be required to offe
r him immediate reinstatement 
to his former position of empl
oyment or, if that position no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or other 
rights and privileges. It is also 
recommended that the Respondent make him whole for any 
loss that he suffered as a result of he discrimination against 
him. Backpay shall be computed in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The Respondent, Iroquois Foundry 
Systems, Inc., Waverly, 
New York, its officers, agents, successors and assigns, shall 
1. Cease and desist from refusing to reinstate, or to otherwise 
discriminate against, its employees because of their union ac-
tivities, or in any like or related manner interfering with, re-
straining or coercing its employees in the exercise of their 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this decision, offer David 
Rae full reinstatement to his former job or, if that job no longer 
exists, to a substantially equiva
lent position, without prejudice 
to his seniority or any other rights or privileges previously en-
joyed. 
(b) Make David Rae whole for any loss of earnings and other 
benefits suffered as a result of
 the discrimination against him, 
in the manner set forth above in the remedy section of this deci-

sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to reinstate Rae, 
and within 3 days thereafter notify him in writing that this has 
been done and that the refusal to reinstate him will not be used 
against him in any way. 
                                                            
(d) Preserve and, on request, make available to the Board or 
its agents for examination or copying all records and documents 
necessary to analyze and dete
rmine the amount of backpay 
owed to Rae. 
                                                           
   3 If no exceptions are filed as provi
ded by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. (e) Post at its facility in Waverly, New York copies of the at-
tached Notice marked ﬁAppendix.ﬂ
4 Copies of the notice, on 
forms provided by the Regional Director for Region 3, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places here 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced or cove
red by any other material.  
(f) Notify the Regional Director within 20 days from the date 
of this Order what steps the Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 refuse to reinstate employees, or otherwise 
discriminate against our employees
, in retaliation for their sup-
port for Teamsters Local Union No. 529, affiliated with Inter-
national Brotherhood of Teamsters, AFLŒCIO or any other 
labor organization. 
WE WILL NOT in any like or related manner interfere with, 
restrain or coerce our employees in the exercise of their Section 
7 rights. WE WILL
 offer David Rae immediate and full reinstatement 
to his former job or, if that 
job no longer exists, to a substan-
tially equivalent position, withou
t prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL
 make David Rae whole for any loss of earnings 
and other benefits that he suffered as a result of our refusal to 
reinstate him to employment on December 26, 1996. 
WE WILL
 , within 14 days from the date of this Order, re-
move from our files any reference to our refusal to reinstate 

Rae and WE WILL
 , within 3 days thereafter, notify him that 
this has been done and that it will not be used against him in 
any way. 
IROQUOIS FOUNDRY SYSTEMS, INC. 
   4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
